Citation Nr: 1223323	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, including as due to exposure to herbicides.  

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and E.G.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in February 2006.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death and also a claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2009.  That transcript is of record and associated with the claim folder.  

The Board remanded the claims for further development in February 2010.  

In December 2010, the appellant was notified that the VLJ that held her hearing in June 2009 no longer worked for the Board.  She was offered and accepted the opportunity to testify before another VLJ.  In January 2012, she testified at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in February 2006 from astrocytoma.   

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 70 percent; eczema, rated as 30 percent; and osteoarthritis of the metatarsophalangeal joint of the left foot, rated as 20 percent.  A total rating based upon individual unemployability (TDIU) was granted effective from August 2002.  

3.  The competent and credible evidence fails to demonstrate that either the cause of death listed on the Veteran's death certificate or otherwise determined to contribute to the Veteran's death was incurred in or related to his military service, or that a service-connected disability caused or contributed to the Veteran's death, including exposure to Agent Orange in service.

4.  The Veteran was not entitled to receive a 100 percent disability rating prior to August 2, 2002.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.307, 3.309, 3.312(a) (2011).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002 & Supp. 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was notified in an April 2006 of what was partially necessary to support a DIC claim.  She was also notified of the tenets of § 1318.  However, sufficient notice of the VCAA pursuant to Hupp was not provided.  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, as identified in its February 2010 remand, the Board determined that the appellant was not provided sufficient VCAA duty to notify.  The Board observed that the elements of Hupp had not been met, as the appellant was not informed of the conditions for which the Veteran was service-connected, nor was she informed of the of information to substantiate the claim based on conditions not yet service connected.  The RO was directed to issue a letter/notice that corrected these deficiencies.  

A corrective letter was sent to the appellant in April 2010.  This letter identified the Veteran's service-connected disabilities and explained what evidence was necessary to establish a claim pursuant to Hupp.  

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjudicated in a February 2011 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Neither the appellant nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008).  None is found by the Board.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The record also contains private treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Of import however, is the testimony given by the appellant in June 2009, indicating that the Veteran was seen by a Tumor Board that met at the University of Phoenix.  When asked by the VLJ if those records were already submitted, she stated that the Tumor Board met, but that all of his records were from VA and that the Veteran's physician, who was a member of the Tumor Board, was a VA examiner and there were no private records connected with this Tumor Board.  With respect to obtaining a medical opinion, VA obtained such an opinion in October 2010, which, as will be explained in more detail below, determined that the Veteran's malignant brain tumor that cause the Veteran's death was not related to service.

Additionally, the appellant was provided an opportunity to set forth her contentions during a hearing.  She initially testified at a Travel Board hearing in June 2009.  That VLJ retired, and she was offered and accepted to present testimony at another VA hearing.  She then testified at a videoconference hearing before the undersigned VLJ in March 2012.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, both of the VLJs identified the issues on appeal.  Both sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet.App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJs complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claims based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As to the issue of DIC compensation under 38 U.S.C.A. § 1318, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation (purely legal questions).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for non-service-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable).  See also VAOPGCPREC 5-2004 (no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

As will be discussed below, the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is being denied because of the lack of legal merit.  Therefore, VA had no duty to notify or assist the appellant in conjunction with the claim.  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

In those cases, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

If at least one of the diseases deemed chronic for VA purposes, to include malignant tumors, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no inservice record of the disorder.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a). 

As is relevant here, if a veteran was exposed to an herbicide agent during active military service, the following diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2011). 

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran died in February 2006.  According to his death certificate, the immediate cause of death was astrocytoma.  At the time of his death, the Veteran was service connected for PTSD, rated as 70 percent; eczema, rated as 30 percent; and osteoarthritis of the metatarsophalangeal joint of the left foot, rated as 20 percent.  A TDIU was granted effective from August 2002.  

It is the appellant's primary contention that the Veteran's exposure to Agent Orange while on active duty led to his astrocytoma, or as otherwise claimed, brain cancer.  She stated that his skin disability was an outward manifestation of his brain cancer.  For the reasons stated below, service-connection is denied.

First, regarding exposure to Agent Orange, the Veteran's DD-214 indicates receipt of the Vietnam Service Medal, Vietnam Campaign Medal with device and Combat Action Ribbon.  Such establishes that he is presumed to have been exposed to Agent Orange while on active duty, and that he would be entitled to the presumption of service connection for any of the above listed diseases.

Astrocytoma is not one of the disorders that may be presumptively related to exposure to Agent Orange.  Moreover, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 81,332  (Dec. 27, 2010).  Based on the foregoing, service connection for the cause of the Veteran's death on a presumptive basis is not warranted.  

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown.  However, the evidence of record does not show a causal relationship between the Veteran's astrocytoma, or glioblastoma multiforme and service, or astrocytoma, or glioblastoma multiforme and in-service herbicide exposure or to any other incident of active service. 

Service treatment records (STRs) do not reflect treatment or diagnoses related to brain cancers.  Put another way, there is no evidence of astrocytoma, or glioblastoma multiforme or the residuals thereof during the Veteran's active service.  

Post-service evidence does not reflect symptomatology associated with a brain tumor for many decades following separation from service.  Specifically, the Veteran was not diagnosed with astrocytoma, or glioblastoma multiforme until four weeks prior to his death in February 2006, 36 years after service discharge, and there is no competent medical evidence linking the condition to service.  

The appellant does claim that the Veteran's eczema, for which he is service connected, is the manifestation of his brain cancer which was the result of the Veteran's Agent Orange exposure.  

A VA medical opinion was rendered in October 2010 regarding the etiology of the Veteran's astrocytoma.  The examiner reviewed the claims folder and confirmed the Veteran's death of February [redacted], 2006 due to astrocytoma.  The examiner stated that it was less likely as not that the Veteran's death from astrocytoma was caused by exposure to herbicides.  He indicated that he reviewed the entirety of the claims folder, and searched the medical literature, including Mayo references.  He indicated that there were no findings to date that have linked astrocytoma to Agent Orange herbicide.  He also opined that it was less likely than not that the Veteran's service-connected eczema or skin condition was the principal or contributory cause of his death.  The opinion also related that review of the medical evidence failed to present any evidence of metastatic astrocytoma to the skin, which effectively rebuts the assertion that the Veteran's service-connected skin manifestations were in any way related to the Veteran's brain malignancy.  

The appellant and her daughter testified at a Travel Board hearing in June 2009.  The appellant stated that it was not astrocytoma, but glioblastoma multiforme, which was the cause of the Veteran's death.  At this point, the Board notes that  glioblastoma multiforme is the most malignant type of astrocytoma.  See Dorland's Illustrated Medical Dictionary, 30th Ed., p.777 (2000).  For the purposes of this case, therefore, the terms may be used interchangeably to describe the brain malignancy that is identified as the cause of the Veteran's death.  

In any event, she claimed that it was brain cancer, and it was her belief that it was caused by Agent Orange exposure.  She also testified that it was her belief that the Veteran's service-connected skin condition was a manifestation of the poisoning of the Veteran by Agent Orange in service.  She and her daughter testified to the short period of time between the Veteran's symptoms, his diagnosis, and his death.  They also indicated that they were told by medical personnel that many Veterans had been treated for brain cancer.  

The appellant testified again, this time before the undersigned VLJ at a videoconference hearing in March 2012.  Her testimony was essentially the same, indicating that she believed that the Veteran's skin condition was so extreme that it was an outward manifestation or a sign linking to his brain cancer.  She indicated that she had no medical evidence linking Agent Orange exposure to the Veteran's astrocytoma or glioblastoma multiforme.  

A review of the record shows that the Veteran's cause of death was as a result of astrocytoma.  The evidence of record does not show that the Veteran had astrocytoma in service, or within one year of service discharge.  The appellant does not contend otherwise.  Additionally, the evidence of record does not show that the Veteran was diagnosed with astrocytoma until 2006, nearly 36 years after service discharge.  The Board emphasizes the multi-year gap between discharge from active duty service in 1970 and the first indications of astrocytoma, which was 36 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  In any event, there is still no evidence that shows that the Veteran's astrocytoma, which caused his death, was in any way related to service, or to a service-connected disability, or Agent Orange exposure.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  ).

In this case, the appellant is competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the appellant's statements on the etiology of his astrocytoma lack competency. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  "Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the appellant is not competent to provide testimony regarding the etiology of the Veteran's astrocytoma.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because astrocytoma is diagnosed by unique and readily identifiable features, neither involves a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's astrocytoma due to Agent Orange exposure are found to lack competency. As such, the Board finds the statements have no probative value in determining whether the Veteran's cause of death is related to service.  

Moreover, the October 2010 VA examiner addressed the issue of Agent Orange exposure and astrocytoma's relationship to his skin disability and the examiner concluded that he saw no evidence to support the claim that the Veteran had astrocytoma due to Agent Orange exposure or due to his skin disease that had its onset in service.  

Significantly, no medical provider has attributed the Veteran's astrocytoma to service or Agent Orange exposure in service.  Based on the foregoing, the competent evidence does not show that the Veteran actually had a service-connected disability that was either the principal or a contributory cause of his death nor should he have been service-connected for a disability that was the principal or contributory cause of his death. (i.e., brain cancer in service).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


Service Connection for DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.  

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).  

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was in receipt of a total rating for approximately 3 years and 6 months prior to his death.  The Veteran was not in receipt of a total rating for more than five years from the time of discharge from active duty, which was in March 1970.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.  

The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  By a rating action dated in September 2002, the Veteran was granted a TDIU, effective from August 9, 2002.  Notice of that decision was sent to the Veteran hat same month.  He did not appeal the effective date of that decision and therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Moreover, despite the specific notice provided by RO in its September 2002 notice letter, neither the appellant nor her representative have alleged CUE in this decision.  The appellant has requested an earlier effective date for eczema at the 100 percent rate, but she has not alleged, with specificity, CUE, as to any rating decision regarding the assigning of ratings for the Veteran's service- connected eczema.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

To the extent that the appellant or her representative have suggested that the Veteran may have been hypothetically entitled to receive a 100 percent evaluation for at least 10 years prior to his death, such hypothetical entitlement cannot serve as a basis for establishing entitlement to DIC under current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


